DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-7,9-13,15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 depends on claim 14 which was canceled. Examiner assumes claim 16 depends on its independent claim 13. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3-7,9-13,15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. ( US Pub.2018/0376496).
In claims 1,7,13, Wang et al. discloses a method for feedback information transmission, comprising: transmitting, by a second node, a group of target information (see par[0080] a UE transmits an HARQ process ID while making HARQ ACK/NACK feedback), wherein each piece of target information in the group of target information comprises a first information field (see fig.7A; par[0082-0083] seventh information field 
Wang et al. further discloses the feedback information in number of M positive bits (see par[0083; 0110] the seventh information field includes M pieces of ACK/NACK information ( number of M positive feedback bits since each ACK/NACK is well-known to carry a bit), wherein each piece of ACK/NACK information represents a UE ID to make UL HARQ).
In claims 3,9,15 Wang et al. further discloses wherein that the second information field indicates the group of HARO processes comprises:
a value of the second information field corresponds to the group of HARO processes ( see fig.7A; par[0081] the sixth information field indicates a group of 3 HARQ processes 1,2,3 correspondence to 3 UEs).

In claims 5,11,17 Wang et al. discloses wherein a correspondence between the value of the second information field and the group of HARO processes is agreed in the protocol (see par[0080] the sixth information field in fig.7A indicates HARQ process ID wherein a UE makes HARQ ACK/NACK feedback ( protocol)).
In claims 6,12,18 Wang et al. discloses the second node is a terminal ( see par[0080] a Ue feeds back HARQ process ID allocated for the UE), and a number of bits contained in the second information field is determined based on a maximum number of HARO processes configured for the second node ( see fig.7A; the sixth information field is well-known in the art to include bits ( see para[0008]) and includes M pieces of HARQ processes ID in accordance with the M user IDs that make HARQ ack/nack feedback as shown in par[0081]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Si et al. ( US Pub.2019/0141727).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH N NGUYEN/Primary Examiner, Art Unit 2413